Citation Nr: 0122717	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 26, 1991, 
for a grant of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968; he died on March [redacted], 1977.  The appellant is 
his surviving spouse.

This matter arises from a June 1999 decision rendered by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota, that granted 
the appellant DIC benefits effective August 26, 1991, but not 
earlier.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  The appellant's original application for DIC/death 
pension benefits was received by VA in March 1977.

2.  By letter dated April 26, 1977, the appellant was 
informed that DIC benefits were not payable because the 
evidence did not establish that the veteran's death was due 
to a disease or injury incurred in or aggravated by military 
service.  The appellant was notified of her appellate rights, 
but she did not timely appeal that determination.

3.  The appellant's second application for DIC benefits was 
received by VA on August 26, 1991.


CONCLUSIONS OF LAW

1.  The RO's April 1977 denial of DIC benefits was not 
clearly and unmistakably erroneous, was not timely appealed, 
and is, therefore, final.  38 U.S.C.A. §§ 1101, 1110, 1112, 
7105 (West 1991) (formerly 38 U.S.C.A. §§ 301, 310, 312, 4005 
(1976)); 38 C.F.R. § 3.104(a) (1976).

2.  The proper effective date for a grant of DIC benefits 
based upon the veteran's death on March [redacted], 1977, is August 
26, 1991, the date that a reopened claim for service 
connection for the cause of the veteran's death was submitted 
by the appellant.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.152, 3.156, 3.400 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify the claimant as to the information and evidence 
necessary to substantiate a given claim for VA benefits.  It 
is applicable to all claims filed on or after the date of 
enactment, or those filed before the date of enactment and 
not yet final as of that date.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in conjunction 
with the claim.  The RO has made reasonable efforts to obtain 
evidence relevant to the claim, the appellant has been 
afforded the opportunity to submit evidence and arguments in 
connection with the claim, and she has been offered an 
opportunity to have a personal hearing.  By virtue of the 
April 2001 statement of the case, the appellant was given 
notice of the information or evidence necessary to 
substantiate her claim.  Thus, in view of the actions by the 
RO in this case, no further assistance or notice is deemed 
necessary under the VCAA.

II.  Effective Date of the Grant of DIC Benefits

The appellant claims that she should have been awarded DIC 
benefits from the date that she originally claimed service 
connection for the cause of the veteran's death.  She claims 
that the disability that resulted in the veteran's demise was 
manifested to a compensable degree within one year following 
his discharge from military service, and that clinical 
evidence of his private treatment during that period was 
available to VA and should have been obtained from the 
veteran's private physician.

The RO denied the appellant's claim of entitlement to DIC 
benefits in April 1977.  The only evidence of record at that 
time concerning the veteran's death indicated that he died as 
a result of generalized carcinomatosis as the result of 
carcinoma of the bladder that apparently had been diagnosed 
and treated in 1970.  The veteran died at a VA Medical Center 
in Chicago, Illinois.  The appellant's application did not 
refer to private medical treatment received by the veteran 
for carcinoma of the bladder prior to 1970.  Also of record 
at that time were copies of the veteran's service medical 
records that were negative for the disability that resulted 
in the veteran's death.  The appellant did not appeal the 
RO's April 1977 determination, and that denial became final 
accordingly.  See 38 U.S.C.A. § 7105(b).  However, a claim 
that is the subject of a prior final decision may 
nevertheless be reopened upon presentation of "new and 
material" evidence.  See 38 U.S.C.A. § 5108 (West 1991).

The appellant reopened her claim for DIC benefits based upon 
the veteran's death by application received by VA on August 
26, 1991.  The Board noted that the appellant had submitted 
"new and material" evidence as contemplated by 38 C.F.R. 
§ 3.156(a) (2000).  In conjunction with her claim, she 
submitted evidence from a private physician that reflected 
treatment for carcinoma of the bladder as early as September 
1969.  These records reflected the opinion of a private 
physician to the effect that the veteran's carcinoma of the 
bladder had its onset prior to February 1969.  Thus, based 
upon that evidence, the Board concluded that the veteran had 
developed the disability that ultimately led to his death 
during the one year following his discharge from military 
service.  As such, service connection was warranted, and DIC 
benefits were granted. 

Except as otherwise provided, the effective date of an award 
of DIC benefits based upon a reopened claim after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In the instant 
case, the appellant's original claim for DIC benefits was 
denied in April 1977; she was informed of that denial and of 
her appellate rights, but she did not appeal.  As such, that 
decision became final.  Thus, August 26, 1991, the date of 
her reopened claim after final disallowance is the earliest 
date from which DIC benefits are payable.  Id.

As a final matter, the Board notes that assuming, without 
deciding, that the appellant is correct in her assertion that 
the RO erred in failing in its duty to assist her in the 
development of her original claim for DIC benefits, 
nevertheless, such a failure is not a basis for a finding of 
clear and unmistakable error.  Cf. 20.1403(d) (2000).  Given 
this, and other matters previously discussed, the Board finds 
no reasonable basis upon which to grant the benefit sought on 
appeal.


ORDER

Because August 26, 1991, was the earliest date from which DIC 
benefits could be awarded, the benefit sought on appeal is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

